Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-8 of our report dated July 14, 2006 relating to the consolidated financial statements of MIV Therapeutics, Inc.included in its Annual Report on Form 10-KSB for the year ended May 31, 2006, and to the reference to our firm under the caption "Experts" in the related Registration Statement of MIV Therapeutics, Inc., for the registration of up to 1,500,000 shares of its common stock. “DMCL” DALE MATHESON CARR-HILTON LABONTE LLP DMCL Chartered Accountants Vancouver, Canada July 14, 2008
